DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/22 is being considered by the examiner.

				Claim Status
Claims 1-18 and 32-34 are pending and claims 19-31 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 33, the limitation “a single inlet end” is unclear and indefinite. A single inlet end is recited in claim 1 and claim 33 is dependent on claim 14 which is dependent on claim 1. Is this the same or a different single inlet end than the one recited in claim 1? Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diao (“A three-channel microfluidic device for generating static linear gradients and its application to the quantitative analysis of bacterial chemotaxis.” Lab on a Chip. 6:381-388. 2009.; previously cited), in view of Haessler (“An agarose-based microfluidic platform with a gradient buffer for 3D chemotaxis studies”. Biomed Microdevices. 11:827-835. 2009.; previously cited)

Regarding Claim 1, Diao teaches a method for analysis of motility of a population of cells in a sample, the method comprising: 
a) adding a suspension of a population of cells from the sample to a chip having a fluid layer having first and second channels each of the first and second channels having a respective inlet end and a respective outlet end (The cells were concentrated to an OD600 of 4.0 and resuspended in chemotaxis buffer by centrifugation at 1500 × g at room temperature twice for two minutes each time and kept at 30 °C until experiments were initiated. As a negative control, a proportion of live cells were suspended in chemotaxis buffer containing 0.5% sodium azide (Sigma).),
wherein the first channel comprises: one or more inlets in fluid communication with the inlet end of the first channel (Se Fig. 1 A, multiple inlets); and one or more outlets in fluid communication with the outlet end of the first channel (See Fig. 1 B, multiple outlets), wherein the second channel comprises: an inlet in fluid communication with the inlet end of the second channel; and an outlet in fluid communication with the outlet of the second channel, (channels including inlet and outlets of each channel are in fluid communication. Fluid can go from one channel to the other channel),  and second channels of the fluid layer are in communication with each other through at least one migration channel formed within the fluid layer of the chip (the examiner notes that the fluid layer can be defined to incorporate more than one layer in the device of Diao), wherein a first migration channel of the at least one migration channel comprises: a single inlet end in fluid communication with the second channel of the fluid layer (a third channel would be the migration channel with the inlet and outlet and the fluid can go from one channel to the other channel); first and second outlet ends in fluid communication with the first channel of the fluid layer (the device has three channels which are in fluid communication); a first body portion extending from the single inlet end toward the first and second outlet ends (body portion would be the middle part of each of the channels which is a linear line); and first and second branch portions extending, respectively, from the first body portion to the first and second outlet ends (first and second branch portions would be the sections which are angled (branch from the linear portion) on two of the channel), wherein the first and second branch portions of the first migration channel have respective widths (each of the first and second branch portions would have an inherent width), and wherein the suspension of the population of cells is added from the sample to the inlet of the second channel (cells are added to the middle channel as the outer two channels are the source and sink channels)  (Fig. 1 Schematic diagram of the gradient generator device. (A) (top) Drawing of the 16 mm × 20 mm nitrocellulose membrane, in which three channels are cut out. The thickness of the membrane is ∼140 µm; (bottom) micrograph of the three channels. The sink and source channels (or the two outer channels) have a width of 400 µm, and the center channel 800 µm. (B) An overview of the full device.)
 b) incubating the cells for a period time to allow the cells to fill the second channel (Fig. 5 Bacterial response to chemorepellent challenge. The left channel of the device was always filled with blank chemotaxis buffer. The right channel was filled with chemotaxis buffer containing 10−4 M glycerol. The center channel was infiltrated with bacteria. The following was added to the right and center channel respectively: (A) 1 × 10−4 M glycerol and RP437; (B) 1 × 10−4 M glycerol and RP437 ΔflhD; (C) 1 × 10−4 M glycerol and RP437 ΔfliA; (D) 1 × 10−4 M glycerol and RP437 ΔcheRB. Histograms represent normalized fluorescence intensity across the channel plotted versus normalized position in the channel. Fluorescence values obtained at each position x across the channel were normalized to the total fluorescence in the channel.); 
e) imaging the cells in the chip for a period of time, thereby producing one or more images of the cells (Fig. 6 (A) Response of RP437 to 10−4 M mm−1 α-methyl-DL-aspartate. Histogram represents normalized fluorescence intensity across the channel plotted versus normalized position in the channel. Fluorescence values obtained at each position x across the channel were normalized to the total fluorescence in the channel.).
Diao is silent to wherein the width of the first branch portion of the first migration channel is different than the width of the second branch portion of the first migration channel.
Regarding the width of the first branch portion and the width of the second branch portion, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the width of the first branch portion to be bigger than the second branch portion to maintain a particular flow rate. 
	Modified Diao is silent to c) washing the inlet of the second channel; d) adding cell media to the one or more inlets of the first channel; f) comparing the images of the cells in the chip over time and identifying in the sample a migratory cell when the migratory cell or a subpopulation of migratory cells enters the single inlet of the first migration channel and: (i) migrates to and enters the first or second branch portions of the at least one migration channel; Page 3 of 12400262138ATTORNEY DOCKET NO. 36406.0018U3 APPLICATION NO. 16/124,582(ii) exits the first or second outlet ends of the first migration channel; or (iii) both (i) and (ii).
Haessler teaches in the related art of chemotaxis studies. Gradients were pre-established by pumping medium, alone or supplemented with CCL19, through the side channels for 2 h (See #D cell migration experiments). Gradients were pre-established by pumping medium, alone or supplemented with CCL19, through the side channels for 2 h. Images were taken in bright field on an inverted fluorescent microscope (Zeiss Axiovert 200 M, Switzerland) with a CCD camera (AxioCam MRm) at 1-min intervals for ~2 h. Images were then processed off-line using ImageJ (NIH, Bethesda, MD) to track cells and Matlab to analyze the data. Cells were considered migratory if they moved more than one cell diameter within one hour. Migratory speed was calculated as the average incremental speed at 1 min intervals. Persistence length for each cell was calculated as the net distance divided by the length of the trajectory, and migratory speed parallel to gradient was defined as the total distance travelled parallel to the applied gradient divided by time. See Imaging and data reconstruction. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the method steps of washing, adding cell media, and comparing images, as taught by Haessler, to the method steps of the device of modified Diao in order to allow for the quantitative analysis of migrating cells, as taught by Haessler (See Concluding Remarks).

Regarding Claim 2, modified Diao teaches the method of claim 1, further comprising: g) identifying the migratory cell or the subpopulation of migratory cells as contact-guided when the migratory cell or the subpopulation of migratory cells identified in step f) continues to migrate to the first and second branch portions on a same side of the base portion of the first and second branch portions of the first migratory channel (Diao teaches Fig. 6 (B) The chemotaxis partition coefficient (CPC, ◆) and chemotaxis migration coefficient (CMC, ■) for RP437 cells responding to varying concentrations of α-methyl-DL-aspartate. Control experiments were performed using blank chemotaxis buffer.).  

Regarding Claim 3, modified Diao teaches the method of claim 1, further comprising: h) isolating the migratory cell or the subpopulation of migratory cells from the chip (Haessler teaches that the migratory cells are separated into its own channel).  

Regarding Claim 4, modified Diao teaches the method of claim 1, wherein sample is obtained from a subject (Haessler teaches Murine dendritic cells (mDCs) were derived from bone marrow as described elsewhere).  

Regarding Claim 5, modified Diao teaches the method of claim 3, wherein the migratory cell or the subpopulation of migratory cells is a cancer cell (Haessler teaches This model system is easy to set up, highly reproducible, and will benefit research on 3D chemoinvasion studies, for example with cancer cells or immune cells. In the Abstract).  

Regarding Claims 6, 10, 11, 12, 13, 14, and 15, modified Diao teaches the method of claim 1 but is silent to wherein the first and second channels of the chip have dimensions (h x w) of 50 µm x 400 µm, wherein the single inlet end of the first migration channel has a dimension of 10 µm x 20 µm, wherein the first and second branch portions of the first migration channel have differing cross-sectional areas, wherein the first and second branch portions of the first migration channel have respective dimensions of 10 µm x 3 µm and 10 µm x 20 µm, wherein each migration channel of the at least one migration channel of the chip has a length of 200 µm - 400 µm, wherein the at least one migration channel of the chip comprises a plurality of migration channels that are spaced 50 µm apart, wherein the chip comprises from 1 to 400 migration channels.  
Regarding the dimensions, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IVA.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Diao with micron dimensions as listed above in order to maintain a compact microfluidic device for studying biological processes.

Regarding Claim 7, modified Diao teaches the method of claim 1 and inlet and an outlet for each channel.
Modified Diao is silent to the first channel of the chip has three inlets.
Regarding three inlets, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VIB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the first channel of the chip of modified Diao to have three channels, in order to load multiple reagents. 

Regarding Claim 8, modified Diao teaches the method of claim 1, wherein the second channel of the chip has one inlet and one outlet (Haessler teaches see Fig. 1 3D microfluidic chemotaxis device design).  

Regarding Claim 16, modified Diao teaches the method of claim 1, wherein the inlet and outlet of the first and second channels each further comprise a reservoir (Diao teaches Fig. 1 The inlet or outlet (reservoir) of the channels is a 5 mm-deep well, having a width of 3 mm and a length of 7 mm.).

	Regarding Claim 17, modified Diao teaches the method of claim 1, wherein the imaging of cells is performed using a method selected from the group consisting of phase contrast; brightfield; differential interference contrast; fluorescence; and confocal microscopy and in-line holography (Diao teaches Additionally, the degree of chemotaxis could be easily quantified using this assay in conjunction with fluorescence imaging techniques, allowing for estimation of the chemotactic partition coefficient (CPC) and the chemotactic migration coefficient (CMC). See Abstract).  

	Regarding Claim 18, modified Diao teaches the method of claim 1, wherein the period of time for imaging the cells is from 10 minutes to 16 hours (Diao teaches in results and discussion, We then monitored the fluorescence intensity in the sink, center and source channels at a 5 min time interval for ∼1–2 h.).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Diao (“A three-channel microfluidic device for generating static linear gradients and its application to the quantitative analysis of bacterial chemotaxis.” Lab on a Chip. 6:381-388. 2009.; previously cited), in view of Haessler (“An agarose-based microfluidic platform with a gradient buffer for 3D chemotaxis studies”. Biomed Microdevices. 11:827-835. 2009.; previously cited), and further in view of McDevitt (US Pub 2014/0363838).

Regarding Claim 32, modified Diao teaches the method of claim 3.
Modified Diao is silent to wherein the step of isolating the migratory cell or the subpopulation of migratory cells from the chip comprising applying trypsin or a chelating agent to the chip.  
McDevitt teaches in the related art of microfluidic channels and cells in the channels. [0153] In our experiments (not shown), three distinct zones are illustrated after only 5 minutes of treatment with a single streamline of trypsin flowing along a region of buffer in parallel (across still-adherent cells). Because the simultaneously perfused fluid streams observe laminar flow, a centered narrow fluid stream of trypsin is "focused" between two outer sheath fluids and is passed over the adherent cells in the main channel. The width of this channel can be easily characterized and measured based on the relationship shown in FIG. 13B. After the trypsin-treated cells have detached, the channel is perfused with standard media and time-course imaging is performed to observe the cells returning over the void area. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added trysin, as taught by McDevitt, to a channel in the device of modified Diao, in order to detach cells and examine these cells.

Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the method of claim 14, wherein each migration channel of the plurality of migration channels comprises: a single inlet end in fluid communication with the second channel of the fluid layer; Page 5 of 18ATTORNEY DOCKET NO. 36406.0018U3 APPLICATION NO. 16/124,582 first and second outlet ends in fluid communication with the first channel of the fluid layer; a first body portion extending from the single inlet end toward the first and second outlet ends; and first and second branch portions extending, respectively, from the first body portion to the first and second outlet ends.  

The prior art does not teach or suggest the method of claim 1, wherein the single inlet end of the first migration channel is connected to the second channel of the fluid layer, wherein the first and second outlet ends of the first migration channel are connected to the first channel of the fluid layer, wherein the first body portion of the first migration channel and the first and second branch portions of the first migration channel are connected to one another at a bifurcation of the first migration channel.

Response to Arguments
Applicant’s arguments, see page 8, filed 4/27/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 13 has been withdrawn. 

Applicant's arguments, pages 8-18, filed 4/27/22 have been fully considered but they are not persuasive. 

First, Applicant argues on page 10 (bottom of page 10) that the prior art of Diao fails to teach that the alleged channels are not within the same fluid layer.
In response, the examiner notes that Applicant has not yet recited “same” fluid layer in the claims. Applicant may specify “same fluid layer” or “single fluid layer” to distinguish from the prior art.

Second, Applicant argues on page 12 that the three separate and independent channels are not in communication with each other through migration channels. 
In response, the examiner notes that since Diao teaches an agarose gel, all of the channels are in communication with one another and there is liquid diffusion between all of the channels. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798